COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Texas Commission on Environmental              §                 No. 08-20-00239-CV
  Quality and The City of Dripping Springs,
                                                 §                   Appeal from the
                       Appellants,
                                                 §                  345th District Court
  v.
                                                 §                of Travis County, Texas
  Save Our Springs Alliance, Inc.,
                                                 §               (TC# D-1-GN-19-003030)
                        Appellee.
                                             §
                                           ORDER

       The Court on its own motion, VACATES the June 30, 2021 submission setting. The above

styled and numbered cause will be rescheduled at a later date.

       IT IS SO ORDERED this 9th day of June, 2021.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.